DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 11/30/2021. Claims 1-20 are currently pending. Claims 1, 2, 4, 5, 10-12, 14, and 18-20 have been amended.

Drawings
The drawings were received on 11/30/2021. These drawings are acceptable.

Claim Objections
Claim 5 is objected to because of the following informality: line 7 reads “film feeing” when it should read “film feeding.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding claims 1, 18, and 20 the limitation “wherein the roller longitudinal axis or the non-uniform surface moves the film material out of plane with respect to an orientation of the film material” (emphasis added) is not enabled because applicant does not disclose how it is possible to use an axis or a surface to “move” a film material. In order to move an object, a motive force must be generated but it is not known how an axis (an imaginary line) or a surface are capable of generating a motive force. Therefore, the limitation has not been described in the specification in such a way as to enable one skilled in the art to which it pertains to make the invention. Claims 2-4 are rejected based on their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 18, and 20 the limitation “wherein the roller longitudinal axis or the non-uniform surface moves the film material out of plane with respect to an orientation of the film material” (emphasis added) is vague and indefinite because it is not clear how an axis or a surface is capable of moving a film material. Moving an object requires a motive force and it is not clear how an axis or a surface are capable of generating a motive force. In order to further prosecution, the limitation has been interpreted to mean that when the film material passes through the pinch roll apparatus, the film material is in a plane different with respect to an orientation of the film material provided by the film supply member. Claims 2-4 are rejected based on their dependency from claim 1.
	Regarding claim 14, the limitation “further comprising the film feeding component” in lines 1-2 is indefinite because it is not clear how the apparatus can further comprise what it already comprises. In order to further prosecution, the limitation has been interpreted to be a grammatical mistake.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetsch (US 2015/0239196 A1).
	Regarding claim 1, Wetsch discloses a packaging apparatus (101 – Fig. 3), the apparatus comprising: a sealing apparatus (the sealing mechanism, para. 0039, lines 10-11); a film supply member (136 – Fig. 3) having a supply longitudinal axis (Y – Fig. 4), wherein the film supply member is configured to support a spool of film (134 – Fig. 3) that rotates around the supply (para. 0040, lines 16-17); and a pinch roll apparatus (the assembly of 160 and 172 – Fig. 3), wherein the pinch roll apparatus comprises: a first roller (172 – Fig. 3); and a second roller (160 – Fig. 3) operatively coupled to the first roller (para. 0070, lines 7-8); wherein the first roller and the second roller are configured to guide the film material while the film material is inflated by a nozzle apparatus (since the film passes through the pinch rollers as the film is being inflated; the rollers are interpreted to by guiding the film material as the film material is being inflated); wherein the first roller and the second roller each have a roller longitudinal axis (the longitudinal axis of 172 and 160 – Fig. 3) that is angled with respect to the supply longitudinal axis (see Fig. 3), wherein the roller longitudinal axis moves the film material out of plane with respect to an orientation of the film material provided by the film supply member (see Fig. 3).

	Regarding claim 4, Wetsch further discloses the first roller (172 – Fig. 3) and the second roller (160 – Fig. 3) are located adjacent to the sealing apparatus (the rollers and the sealing apparatus are all located on 101 – Fig. 3, thus the rollers are adjacent to the sealing apparatus); and wherein the first roller is movable with respect to the second roller (the first roller is rotatable with respect to the second roller, thus it is movable with respect to the second roller).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2015/0239196 A1) in view of Hishinuma (US 6197136 B1).
	Regarding claim 2, Wetsch discloses essentially all of the elements of the claimed invention in claim 1.
	However, Wetsch does not disclose the structure of the sealing apparatus.
	Hishinuma teaches a sealing apparatus (the assembly of 1, 2, 3, and 4 – Fig. 1) capable of being used in a packaging apparatus (col. 1, lines 8-9), wherein the sealing apparatus comprises: a support member (1 – Fig. 1 is moved up and down, the undepicted element moving 1 up and down is interpreted as the support member); a heating element (1 – Fig. 1) operatively coupled to the support member (necessarily so in order to move 1 up and down); a protective member (4 – Fig. 1) operatively coupled to the heating element (see Fig. 1); and a sensor (3 – Fig. 1) operatively coupled to the heating element or the protective member (see Fig. 1); wherein the sensor is configured to determine a temperature for sealing a film material (col. 5, lines 33-35).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have used the sealing apparatus of Hishinuma as the sealing apparatus in Wetsch since Wetsch does not disclose the structure of the sealing apparatus and Hishinuma teaches a known option.

	Regarding claim 3, Wetsch, as modified by Hishinuma, further teaches the sensor (3 – Fig. 1, Hishinuma) is operatively coupled between the heating element (1 – Fig. 1, Hishinuma) and the protective member (4 – Fig. 1, Hishinuma), and wherein the protective member interacts with the film material to seal the film material (see Fig. 1, Hishinuma).

Claims 5-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (US 6197136 B1) in view of Shook (US 2018/0009178 A1).
Regarding claim 5, Hishinuma teaches a sealing apparatus (the assembly of 1, 2, 3, and 4 – Fig. 1) comprising: a support member (1 – Fig. 1 is moved up and down, the undepicted element moving 1 up and down is interpreted as the support member); a heating element (1 – Fig. 1) operatively coupled to the support member (necessarily so in order to move 1 up and down); a protective member (4 – Fig. 1) operatively coupled to the heating element (see Fig. 1); and a sensor (3 – Fig. 1) operatively coupled to the heating element or the protective member and located between the heating element and the protective member (see Fig. 1); and wherein the sensor is configured to determine a temperature for sealing one or more chambers of a film material (col. 5, lines 33-35).
	However, Hishinuma does not expressly disclose a film feeding component configured to move the film material past the heating element.
	Shook teaches a sealing apparatus (Fig. 1B) comprising a film feeding component (the assembly of 67, 68, 70, and 80 – Fig. 1B) configured to move film material past a heating element (para. 0082, lines 6-8). One of ordinary skill in the art, upon reading the teaching of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the sealing apparatus of Hishinuma to comprise a film feeding apparatus as taught by Shook. One of ordinary skill in the art would have been motivated to make this modification because the film feeding apparatus of Shook would allow the film material to be fed automatically and thus reduce the labor required to operate the sealing apparatus.

Hishinuma, as modified by Shook, further teaches:
	Claim 6, the sensor (3 – Fig. 1, Hishinuma) is a temperature sensor (col. 5, lines 33-35, Hishinuma).

Claim 7, essentially all of the elements of the claimed invention in claim 6.
	However, Hishinuma, as modified by Shook, does not expressly disclose what type of sensor the sensor is.
	In this case, Hishinuma teaches another that another temperature sensor (5 – Fig. 1) is a thermocouple (col. 5, lines 37-42). One of ordinary skill in the art, would have recognized that a thermocouple can also be used as the temperature sensor.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have made the temperature sensor a 

	Claim 8, the sensor (3 – Fig. 1, Hishinuma) is operatively coupled between the heating element (1 – Fig. 1, Hishinuma) and the protective member (4 – Fig. 1, Hishinuma), and wherein the protective member interacts with the film material to seal the film material (see Fig. 1, Hishinuma).

	Claim 9, the protective member (4 – Fig. 1, Hishinuma) is a shim. Note that since the protective member is laid on top of the heating element, the protective member is interpreted as a shim.

	Claim 10, the protective member (4 – Fig. 1, Hishinuma) is operatively coupled to the support member using an adjustment member. Col. 5, lines 35-37, disclose that the protective member is attached to the heating element. The element used to attach the protective member to the heating element is interpreted as the adjustment member and it is operatively coupled to the support member via the heating element.

	Claim 13, the support member (1 – Fig. 1 is moved up and down, the undepicted element moving 1 up and down is interpreted as the support member, Hishinuma) comprises a first support member (the support member associated with the left 1 – Fig. 1, Hishinuma) and the heating element (the left 1 – Fig. 1, Hishinuma) is a first heating element, and wherein (the support member associated with the right 1 – Fig. 1, Hishinuma), wherein the second support member comprises a second heating element (the right 1 – Fig. 1, Hishinuma); and wherein the film material passes between the protective member (4 – Fig. 1, Hishinuma) and the second heating element to seal the one or more chamber of the film material (see Fig. 1, Hishinuma).

	Claim 14, the film feeding component (the assembly of 67, 68, 70, and 80 – Fig. 1B, Shook) comprises a first belt (the upper 70 – Fig. 1B, Shook), a second belt (the lower 70 – Fig. 1B, Shook), and one or more drive mechanisms (67 – Fig. 1B, Shook), wherein the one or more drive mechanisms drive the first belt or the second belt to move the film material through the sealing apparatus (para. 0081, lines 10-18, Shook).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma (US 6197136 B1) in view of Shook (US 2018/0009178) and Wells (US 5239808).
	Regarding claims 11 and 12, Hishinuma, as modified by Shook, teaches essentially all of the elements of the claimed invention in claim 10 and further teaches that the protective member (4 – Fig. 1, Hishinuma) expands and contracts as a temperature of the heating element (1 – Fig. 1, Hishinuma) increases and decreases (all materials expand and contract in response to temperature changes, Hishinuma).
	However, Hishinuma does not disclose the structure of the adjustable member.
	Wells teaches an element (30 – Fig. 2) coupled to a support member (26 – Fig. 2) using an adjustment element (46 – Fig. 2) in the form of a spring (col. 3, line 64 – col. 4, line 1), (col. 3, line 62 – col. 4, line 2). One of ordinary skill in the art, recognizing that the protective element of Hishinuma would also need to have its tension maintained would have further recognized that protective element of Hishinuma can be coupled to the support member using an adjustment element as taught by Wells.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the adjustment element of Hishinuma such that it is an adjustment member as taught by Wells in order to allow the tension of the protective member to be maintained regardless of its temperature.

Claims 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2008/0066852) in view of Wang (US 2016/0055700).
	Regarding claim 15, Wetsch discloses a roll apparatus (the assembly of 52 and 54 – Fig. 3), wherein the roll apparatus comprises: a first roller (52 – Fig. 3); and a second roller (54 – Fig. 3) operatively coupled to the first roller to guide film material (10 – Fig. 1) while the film material is inflated by a nozzle apparatus (70 – Fig. 3).
	However, Wetsch does not expressly disclose that the roll apparatus is a pinch roll apparatus, wherein the first roller is adjustable with respect to the second roller.
	Wang teaches a pinch roll apparatus (the assembly of 019, 021c, 022, and 022a – Fig. 6), wherein the pinch roll apparatus comprises: a first roller (022 – Fig. 4); and a second roller (019 – Fig. 3) coupled to the first roller, wherein the first roller is adjustable with respect to the (para. 0040) in order to allow the pinch roll apparatus to be compatible with sheets of different specifications and qualities (para. 0040, lines 3-9).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the roll apparatus of Wetsch such that it is a pinch roll apparatus, wherein the first roller is adjustable with respect to the second roller, as taught by Wang in order to allow the packaging apparatus of Wetsch to be compatible with film material of different specifications and qualities and thereby improve the applicability of the packaging apparatus.

Wetsch, as modified by Wang, further teaches:
Claim 16, the first roller (52 – Fig. 3, Wetsch) comprises a pinch roller (para. 0040, Wang, the first roller provides a clamping force, thus it is a pinch roller), and the second roller (54 – Fig. 3, Wetsch) comprises a guide roller (film material passes through 54 – Fig. 3, Wetsch, thus it is interpreted as a guide roller).

	Claim 17, essentially all of the elements of the claimed invention in Fig. 15.
	However, Wetsch, as modified by Wang, does not teach that the first roller and the second roller are both pinch rollers adjustable with respect to each other.
	In this case, the examiner takes the position that one of ordinary skill in the art would have recognized that when Wetsch is modified by Wang, there are only three possibilities for including a pinch roller; make the first roller the pinch roller, make the second roller the pinch roller, or make both the rollers the pinch roller. In this case, the pinch roller apparatus of 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have made both the first roller and the second roller to be pinch rollers since making both the roller to be pinch rollers is one of only three options for including a pinch roller and making both the rollers a pinch roller would improve the reliability of the pinch roller apparatus.

Claim 18, a film supply member (the roll at the center of 11 – Fig. 3, Wetsch) with a supply longitudinal axis (the longitudinal axis of the roll at the center of 11 – Fig. 3, Wetsch), wherein the film supply member is configured to support a spool of film material (11 – Fig. 3, Wetsch) that rotates around the longitudinal axis of the film supply (para. 0037, lines 2-4, Wetsch, the film is provided in a roll, therefore, the roll must necessarily rotate in order to allow the web to be dispensed); and wherein the first roller (52 – Fig. 3, Wetsch) and the second roller (54 – Fig. 3, Wetsch) each have a roller longitudinal axis (the respective longitudinal axes of 52 and 54 – Fig. 3, Wetsch) that is angled with respect to the supply longitudinal axis (para. 0042, lines 1-4, Wetsch), wherein the roller longitudinal axis moved the film material out of plane with respect to an orientation of the film material received from the (see Fig. 3, the plane of the web is different when the web extends between 48 and 52 than when the web extends between 42 and 47, Wetsch).

Claim 20, a method of operating a packaging apparatus (30 – Fig. 3, Wetsch as modified by Wang), the method comprising: feeding a film material (10 – Fig. 1, Wetsch) from a film supply member (the roll at the center of 11 – Fig. 3, Wetsch) to a nozzle apparatus (70 – Fig. 3, Wetsch) using a pinch roll apparatus (the assembly of 52 and 54 – Fig. 3, Wetsch as modified by Wang and para. 0041, lines 8-20, Wetsch), wherein the pinch roll apparatus comprises: a first roller (52 – Fig. 3, Wetsch); and a second roller (54 – Fig. 3, Wetsch) operatively coupled to the first roller (see Fig. 3, Wetsch); and wherein the first roller and the second roller are configured to guide the film material while the film material is inflated by the nozzle apparatus (para. 0040, Wang); wherein the first roller and the second roller each have a roller longitudinal axis (the respective longitudinal axes of 52 and 54 – Fig. 3, Wetsch) that is angled with respect to a supply longitudinal axis (the longitudinal axis of the roll at the center of 11 – Fig. 3, Wetsch) of the film supply member (para. 0042, lines 1-4, Wetsch), wherein the roller longitudinal axis moves the film material out of plane with respect to an orientation of the film material provided by the film supply member (see Fig. 3, the plane of the web is different when the web extends between 48 and 52 than when the web extends between 42 and 47, Wetsch); on inflating one or more chambers of the film material with a fluid using the nozzle apparatus (para. 0043, lines 7-10, Wetsch) when the temperature meets a desired temperature (any temperature is interpreted as a desired temperature); feeding the film material through (para. 0051, lines 3-9, Wetsch); and sealing the one or more chambers of the film material using the sealing apparatus (para. 0050, lines 1-4, Wetsch).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US 2008/0066852) in view of Wang (US 2016/0055700) and Lee (KR 2010/0024842).
	Regarding claim 19, Wetsch, as modified by Wang, teaches essentially all of the elements of the claimed invention in claim 15.
	However, Wetsch, as modified by Wang, does not teach that one of the rollers comprises a diverging portion.
	Lee teaches a pinch roller apparatus comprising a first roller (112 – Fig. 1) and a second roller (114 – Fig. 1), wherein a non-uniform surface of the first roller and the second roller each comprise a diverging portion (the respective sloped portion of 112 and 114 – Fig. 1) in which a surface diverges from a first cross-sectional area (the respective central portion of 112 and 114 – Fig. 1) to a second cross-sectional area (the respective left or right end portion of 112 and 114 – Fig. 1) that is smaller than the first cross-sectional area (see Fig. 1). One of ordinary skill in the art, upon reading the teaching of Lee, would have recognized that the first and second rollers of Wetsch and Wang can take the shape of the first and second rollers of Lee without any loss of capability of the pinch roller apparatus. One of ordinary skill in the art would have further recognized that rollers in the shape as taught by Lee provide the benefit of having less mass which requires less energy to rotate them and thus requires a smaller motor and less electricity.
.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.

	Applicant argues, as now pertains to claims 15-20, the following:
“Applicant notes that the cited references should not be combined. In particular, while Wetsch relates to a device for inflating air cushions, Wang relates to an ATM that moves individual bills within an ATM, and Lee relates to an apparatus for manufacturing steel plates and/or wires. There is nothing in the cited references that would teach or suggest that it would be obvious to incorporate rollers used to move individual bills and/or steel wires with a reference related to inflating film to create cushioning products. The Office cannot pick and choose elements from different references to arrive at the claimed invention. In fact, using rollers that move individual bills and/or steel plates/wires would teach away from using rollers that move continuous film. Combining an ATM reference and/or a steel manufacturing reference with an apparatus related to inflating cushioning for packing would render the cushioning apparatus inoperable for its intended purpose. 
Applicant notes that the references teach away from making a combination with each other, and a combination of the references would render Wetsch inoperable for its intended purpose.”

However, it is noted that each of the references apply rollers to operate on a sheet or a sheet-like material by allowing the sheet or sheet-like material to pass between the rollers. Thus, it would be natural for one of ordinary skill in the art to look to any of the references for improvements on any of the other references. Furthermore, it is noted that applicant has simply asserted that combining Wang and Lee with Wetsch would render Wetsch inoperable 

	Applicant argues, as now pertains to claims 15-20, the following:
“The Office is using impermissible hindsight to combine the references in order to reject the claims of the present invention. One of ordinary skill in the art would not look to a reference that moves bills in an ATM and/or a reference related to manufacturing steel plates/wires to modify a reference that is directed to inflating film to create a cushioning for packaging.”

However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As noted above, each of the references apply rollers to operate on a sheet or a sheet-like material by allowing the sheet or sheet-like material to pass between the rollers. Thus, it would be natural for one of ordinary skill in the art to look to any of the references for improvements on any of the other references. Therefore, applicant’s argument is found to be not persuasive.

	Applicant argues, as now pertains to claim 18, the following:
“Applicant notes that as described and illustrated in Wetsch, while the rollers are angled orthogonally with the downstream direction A of the film, the rollers of Wetsch are not angled out of plane with respect to the travel of the film. Unlike Wetsch, the present invention moves the film out of plane, which provides improved resistance to bunching. While Wetsch indicates 


However, it is first noted that claim 18 does do not require the rollers to be angled out of plane with respect to the travel of the film. The claim requires that the roller longitudinal axis be angled “with respect to the supply longitudinal axis.” The rollers of Wetsch are angled with respect to the identified supply longitudinal axis. See the rejection of claim 18 above. Therefore, applicant’s argument is found to be not persuasive.

	Applicant argues, as now pertains to claim 19, the following:
“Applicant, as previously discussed herein, notes that Lee teaches a roller apparatus for hot rolling a steel plate or wire. Even if Lee related to film inflation rollers, the diverging portions of the rollers of Lee do not contact the plate/wire, and as such, do not move the plate/wire out of plane.”

However, it is noted that a different reason for combining was provided than applicant. The reason for combining set forth in this Office Action does not require the roller apparatus to contact the sheet. Therefore, applicant’s argument is found to be not persuasive.

	Applicant argues, as pertains to claim 5, the following:
“Applicant notes that while Hishinuma may teach a sealing apparatus with a sensor, the sealing apparatus relates to static sealing of a static bag. Unlike Hishinuma, the present invention relates to sealing a moving strip of film. As such, in the present invention the sensor is located as close as possible to the sealing location while still protecting the sensor from the moving feed mechanism using a protective member. Hishinuma fails to teach a sealing apparatus that receives moving material that is being sealed, and moreover, fails to teach that the sensor is located between the heating element and the protective member.”

However, it is first noted that claim 5 is now rejected under Hishinuma in view of Shook with Shook relied upon for the teaching of a film feeding component. Furthermore, it is clear 

	Applicant argues, as pertains to claims 11 and 12, the following:
“While Wells teaches a spring 46, the spring is used to tension the heating wire itself, and not a protective member that extends around the heating member. Unlike Wells, the protective member in the present invention includes the adjustment element, which allows the heating member to expand and contract due to the heating and cooling of the protective member due to the protective member's proximity with the heating member.”

However, it is noted that Wells is simply relied upon for the teaching of an adjustment member in the form of a spring. Wells is not relied upon for the teaching of an adjustment member connected to a protective member. Hishinuma is relied upon for the teaching of an adjustment member connected to a protective member. Therefore applicant’s argument is found to be not persuasive.

Applicant’s remaining arguments have been considered but are moot because the new grounds of rejection do not pertain to the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/19/2022